                   IN THE UNITED STATES DISTRICT COURT FOR THE 
                           EASTERN DISTRICT OF MISSOURI 
 
ABDULRAHMAN MASRANI, (A# 206                   
047 655),                                      
                                                      Case No. 4:19-cv-00099  
    Plaintiff,                                 
 
v. 
 
UNITED STATES DEPARTMENT OF 
HOMELAND SECURITY, et al. 


    Defendants.        
 
 
                   NOTICE OF VOLUNTARY DISMISSAL 
        PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(i) 
        
       Since  the  filing  of  this  Complaint,  Defendants  have  granted  lawful  permanent 

resident status on Dr. Masrani. As such, the present lawsuit is now moot. 

       Pursuant  to  Fed.  R.  Civ.  P.  41(a)(1)(A)(i),  Plaintiff  Abdulrahman  Masrani  hereby 

voluntarily dismisses the instant action with prejudice.   

 
 
                                                                       /s/ James O. Hacking, III 
                                                         James O. Hacking, III, MO Bar # 46728 
                                                                      Hacking Law Practice, LLC 
                                                             10900 Manchester Rd., Suite 203 
                                                                             St. Louis, MO 63122 
                                                                            Phone: 314.961-8200 
                                                                               Fax: ​314.961.8201 
                                                            Email: ​jim@hackinglawpractice.com  
                                                                                                  
                                                                ATTORNEYS FOR PLAINTIFF 
                                                                                                  
                                                                                                  
                                                   
                               CERTIFICATE OF SERVICE 

                                               

       I  hereby  certify  that  on  April  16,  2019,  the  foregoing  NOTICE  OF  VOLUNTARY 

DISMISSAL  was  filed  electronically  with  the  Clerk  of  the  Court  to  be  served  by 

operation of the Court’s electronic filing system. 

 

                                           /s​ / James. O. Hacking, III 
                                           James O. Hacking, III, MO Bar # 46728 
                                           Hacking Law Practice, LLC 
                                                                                              
 
 
 
 
